       Case 1:17-md-02775-CCB Document 2871 Filed 07/08/21 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                   (Baltimore Division)


 IN RE SMITH & NEPHEW                     MDL No. 2775
 BIRMINGHAM HIP                           Master Docket No. 1:17-md-2775
 RESURFACING (BHR) HIP
 IMPLANT PRODUCTS LIABILITY               JUDGE CATHERINE C. BLAKE
 LITIGATION
                                          This Document Relates to:

                                          All BHR Track Cases



      DEFENDANT SMITH & NEPHEW INC.’S RESPONSE TO PLAINTIFFS’
EXECUTIVE COMMITTEE’S MOTION TO MODIFY CASE MANAGEMENT ORDER
 NO. 2 TO ESTABLISH AN INCREASED HOLDBACK FOR SETTLING BHR CASES

       Defendant Smith & Nephew, Inc. (“Smith & Nephew”) respectfully submits this response

to Plaintiffs’ Executive Committee’s Motion to Modify Case Management Order No. 2 to

Establish an Increased Holdback for Settling BHR Cases (“Motion”). Smith & Nephew feels

obligated to correct certain statements of fact and opinion regarding Smith & Nephew’s decisions

in this litigation – and, more specifically, its decisions about whether to engage in settlement

discussions – that are simply erroneous. While Smith & Nephew takes no position on whether the

holdback should be increased, the Court should be fully apprised of the relevant facts before

making its decision.

       Plaintiffs’ Executive Committee (“PEC”) asserts that “newly acquired information”

justifies its request to increase the holdback in BHR Track cases from 7% to 13.5%. PEC Mem.

[D.E. 2858-1], at 1. That “newly acquired information” appears to be that the first BHR case is

about to be tried, and that Smith & Nephew has settled a small number of BHR Track cases with

certain other Plaintiffs’ counsel. But there is nothing new about the fact that the BHR Track cases
        Case 1:17-md-02775-CCB Document 2871 Filed 07/08/21 Page 2 of 7



would need to be litigated to the point of trial and beyond. Indeed, the PEC describes in some

detail how most Plaintiffs’ lawyers wanted nothing to do with the BHR litigation because of the

difficulties of prevailing in a case involving a PMA-approved device and the case law finding most

claims preempted as a result. Plaintiffs’ leadership knew full well from the outset that this would

be difficult litigation that would have to be litigated thoroughly and that any victories they obtained

on motion or at trial would be subject to potential reversal on appeal. They could hardly have been

surprised when, at a very early stage of the litigation, likely even before CMO 2 was first entered,

Smith & Nephew made known that it did not intend to settle the BHR Track but would litigate

aggressively with regard to a PMA-approved device that is, for certain sizes and populations, still

on the market and in use. Smith & Nephew assumes that, prior to petitioning this Court for

appointment to the leadership of this MDL, the PEC members would have given full consideration

to the work required for resolution of these cases, either by trial or settlement, given Smith &

Nephew’s defenses and the problems in litigation involving a PMA-approved device. The PEC’s

assertion that the percentage holdback should now be increased “to reflect the realities of the

litigation at this pivotal point in the case” suggests that these realities are new, when they have

been known all along.

       In contrast to the BHR Track, Smith & Nephew made known to the PEC and the Court

very early on that it was more than willing to entertain a settlement on a global basis of THA Track

cases. Smith & Nephew had already settled hundreds of THA cases filed in Shelby County,

Tennessee, before the MDL was established, at what has been accepted by numerous Plaintiffs’

counsel as reasonable amounts, consistent with Smith & Nephew’s evaluation of the cases on an

individual basis. Smith & Nephew told the PEC it would be willing to settle the THA Track cases




                                                  2
       Case 1:17-md-02775-CCB Document 2871 Filed 07/08/21 Page 3 of 7



on the same basis as used in all the prior settlements. It should be noted that the prior THA

settlements were the result of lengthy negotiations, through multiple mediations.

       Settlement discussions ensued in this litigation, including a number of meetings and

sessions with two different mediators, to no avail. The PEC has simply refused to accept the

approach to valuation used successfully by Smith & Nephew in hundreds of other THA

settlements, apparently in the mistaken belief that merely by being consolidated in an MDL, these

very same cases were worth far more than the same types of cases outside the MDL. The PEC’s

position led to a cessation of settlement communications between Smith & Nephew and the PEC

that lasted nearly two years.

       Meanwhile, in the fall of 2020, Smith & Nephew began discussing settlement of THA

Track cases with certain Plaintiffs’ counsel who were open to settlement on a similar basis to the

Shelby County settlements. The first such settlements were reached in late 2020, and in early

January 2021, Smith & Nephew made its first request to Plaintiffs’ Liaison Counsel Robert Jenner

to confirm the applicability of the 7% assessment under CMO 2. That was the first request of

many. The 7% assessment was confirmed in each instance, and paid by Smith & Nephew into the

account set up by the PEC. To date, 71 THA cases have been settled, and numerous dismissals

have been filed and approved by the Court. More are in the works and expected in the near future.

       As an outgrowth of these THA settlement discussions, which Smith & Nephew has been

involved in for many months now, some Plaintiffs’ lawyers approached Smith & Nephew to see

if the company would be interested in discussing settlement of their BHR Track cases as well.

Certain of these Plaintiffs’ counsel have expressed frustration with Plaintiffs’ Leadership and

desired to settle their cases and exit the MDL. Smith & Nephew did not, as the PEC asserts, reach

out to these counsel, but it did respond favorably to those who have been willing to discuss




                                                3
        Case 1:17-md-02775-CCB Document 2871 Filed 07/08/21 Page 4 of 7



reasonable settlements. Smith & Nephew has made no secret of the fact that it values the BHR

cases at considerably lower values than the THA cases. In addition, it has filed a motion for

summary judgment applicable to the male, large head BHR cases, as to which the PEC has

developed no evidence whatsoever to support the claims made in the BHR Track MACC. It is

notable that, despite expressing confidence that those cases have merit, the PEC has urged this

Court to postpone consideration of the motion. None of those cases have settled, and that will

likely continue to be the situation as long as the summary judgment motion is pending and

unresolved. Smith & Nephew once again urges the Court to take up that motion and decide it so

as to facilitate resolution of these cases, one way or the other.

       The PEC’s grandiose assertions that only because of their efforts has Smith & Nephew

begun to settle a small number of BHR Track cases are entirely incorrect. See, e.g., PEC Mem. at

6 (“This result is because of the efforts of the PEC/PSC entirely.”); 3 (referring to the need to

compensate the counsel “involved in incentivizing Defendant to settle the BHR plaintiffs’ cases”);

8 (“The fact that Smith & Nephew is willing to resolve any of these cases is a direct result of the

perseverance of the Plaintiffs’ counsel, appointed by this Court…”). Indeed, nothing could be

further from the truth. It is not the impending first BHR trial that led to the first BHR Track case

settlements. Smith & Nephew is prepared for trial and intends to try the Redick case to demonstrate

that the BHR Track cases lack merit, and to exhaust all appeals if necessary. Rather, the settlements

occurred due to the expressed frustration of some Plaintiffs’ counsel with the PEC’s approach to

the litigation and the desire to settle out of the MDL to get out from under this leadership group.

“[T]he PEC’s work has [indeed] now caused the landscape to change,” PEC Mem. at 10, but not

in the way that the PEC suggests.




                                                  4
        Case 1:17-md-02775-CCB Document 2871 Filed 07/08/21 Page 5 of 7



       As Smith & Nephew has previously advised the Court, it is concerned that, after the PEC

approved the 7% holdback on the first BHR Track settlement and then retracted that approval, the

PEC’s current effort to increase the holdback by almost 100% will act to put a halt to the

settlements of BHR Track cases. And despite the opportunity to settle the THA Track on a global

basis two years ago or more, the PEC continues its aggressive litigation of the THA Track cases,

raising the question of whether it seeks the increased holdback on BHR Track cases to help fund

the ill-advised THA Track effort.

       Given the very reasonable settlement amounts under discussion in the BHR Track, a 13.5%

holdback will likely make settlements more challenging. It is likely that, as a direct result of the

increased holdback, if approved, some Plaintiffs’ counsel will decide they have no choice but to

wait and hope that someday the PEC will be able to deliver higher settlement amounts. This

deprives those plaintiffs who may want to settle their cases, rather than wait for multiple trials and

appeals to unfold over many years, of the opportunity to do so. And, of course, a higher holdback

will also impair Smith & Nephew’s right to negotiate with any willing counsel who want to be

reasonable about settlement values, and to resolve the litigation to the extent that is possible.

       Finally, Smith & Nephew notes that the PEC requests that the Court “order that no

settlement funds be released until the Court has ruled on this Motion.” PEC Mem. at 13.

Presumably, that excludes the four BHR Track cases already settled, to which the PEC agrees its

Motion does not apply. But Smith & Nephew believes it should be able to continue settling BHR

Track cases on the basis of the existing 7% holdback (one such case has already been settled and

has been notified to Mr. Jenner) and that any future increase in the holdback, if approved by the

Court, should be prospective only.




                                                  5
        Case 1:17-md-02775-CCB Document 2871 Filed 07/08/21 Page 6 of 7



       Smith & Nephew appreciates the opportunity to make the Court aware of the relevant facts

so that it can consider the merits, if any, of the PEC’s Motion with a clear view of the realities of

the litigation and settlements to date.


Dated: July 8, 2021                                   Respectfully Submitted,


Timothy F. Daniels                                    __/s/ Terri S. Reiskin____________
Kim E. Moore                                          Terri S. Reiskin (Bar No. 05256)
IRWIN FRITCHIE URQUHART & MOORE LLC                   NELSON MULLINS RILEY & SCARBOROUGH LLP
400 Poydras St. #2700                                 101 Constitution Ave., NW, Suite 900
New Orleans, Louisiana 70130                          Washington, DC 20001
tdaniels@irwinllc.com                                 terri.reiskin@nelsonmullins.com
kmoore@irwinllc.com                                   Tel.: (202) 689-2800
Tel.: (504) 310-2100                                   Fax: (202) 689-2860
Fax: (504) 310-2101

 Jana D. Wozniak                                      Paul J. Zidlicky (Bar No. 26148)
 Daniel A. Spira                                      SIDLEY AUSTIN LLP
 SIDLEY AUSTIN LLP                                    1501 K Street, N.W.
 One South Dearborn                                   Washington, DC 20005
 Chicago, Illinois 60603                              pzidlicky@sidley.com
 jwozniak@sidley.com                                  Tel.: (202) 736-8000
 dspira@sidley.com                                    Fax: (202) 736-8711
 Tel.: (312) 853-7000
 Fax: (312) 853-7036

                           Counsel for Defendant Smith & Nephew, Inc.




                                                 6
      Case 1:17-md-02775-CCB Document 2871 Filed 07/08/21 Page 7 of 7



                              CERTIFICATE OF SERVICE
       I hereby certify that on July 8, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

all attorneys of record.


                                                   /s/ Terri S. Reiskin




                                               7
